Citation Nr: 0124226	
Decision Date: 10/05/01    Archive Date: 10/09/01

DOCKET NO.  87-27 335	)	DATE
	)
    RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for service-connected thoracotomy and laparotomy 
scars, prior to September 9, 1991.

2.  Entitlement to an increased disability rating for 
service-connected thoracotomy and laparotomy scars, evaluated 
as 10 percent disabling, from September 9, 1991, forward.

3.  Entitlement to an increased (compensable) disability 
rating for service-connected residuals of a gunshot wound of 
the right chest and abdomen with laceration of the liver and 
kidney.

(The issue of whether a December 29, 1989, decision of the 
Board of Veterans' Appeals (Board) should be revised or 
reversed on the grounds of clear and unmistakable error is 
the subject of a separate decision.)



REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active service from January 1964 to January 
1966 and from March 1966 to October 1967.

In April 1997, the veteran, through his representative, 
requested reconsideration of the Board's December 1989 
decision which, inter alia, denied entitlement to increased 
ratings for gunshot wounds of the chest and thoracotomy and 
laparotomy scars.  An Order for Reconsideration by an 
expanded panel of the Board was issued by direction of the 
Acting Chairman in November 1997.  38 U.S.C.A. § 7103(b) 
(West Supp. 2001); 38 C.F.R. §§ 19.11, 20.1001(c) (2000).  
One member of the original panel is no longer employed at the 
Board and has been replaced by a new member.

In March 1998, the Board remanded the case for examination of 
the veteran and additional medical records.  In October 1998, 
the RO awarded a 10 percent rating for thoracotomy and 
laparotomy scars, effective from September 9, 1991.

In January 2001, the Board requested a medical opinion from 
the Veterans Health Administration (VHA) in accordance with 
38 C.F.R. § 20.901(a) (2000).  In conformance with 38 C.F.R. 
§ 20.903 (2000), the veteran and his representative were 
notified at the time the VHA opinion was initially sought by 
means of a January 2001 letter.  After the opinion was 
received at the Board, in February 2001 the representative 
was provided a copy and 60 days to submit any additional 
evidence or argument in response to the opinion.  He 
submitted a written statement to the Board in April 2001.  


FINDINGS OF FACT

1.  Prior to September 9, 1991, the veteran's thoracotomy and 
laparotomy scars were manifested by subjective complaints of 
pain, essentially negative objective findings, and no 
functional impairment.

2.  From September 9, 1991, forward, the veteran's 
thoracotomy and laparotomy scars are manifested by subjective 
complaints of pain with no functional impairment.

3.  The veteran suffered a through-and-through gunshot wound 
of the intercostal muscles of the chest and abdomen, with x-
ray evidence of missile fragments in his right lower quadrant 
extending down into his pelvis.  Currently, there is no 
muscular dysfunction associated with this disability.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
thoracotomy and laparotomy scars were not met prior to 
September 9, 1991.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.31, 4.118, Diagnostic Codes 7803, 7804, 7805 
(2000).

2.  The criteria for a disability rating in excess of 10 
percent for thoracotomy and laparotomy scars have not been 
met from September 9, 1991, forward.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7803, 
7804, 7805 (2000).

3.  The criteria for a 10 percent rating for impairment of 
Muscle Group XIX (residuals of a gunshot wound of the right 
chest and abdomen with laceration of the liver and kidney), 
and not higher, are met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.73, Diagnostic Code 5319 (2000).

4.  The criteria for a 10 percent rating for impairment of 
Muscle Group XXI (residuals of a gunshot wound of the right 
chest and abdomen with laceration of the liver and kidney), 
and not higher, are met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.73, Diagnostic Code 5321 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The service medical records disclose that on October 27, 
1965, the veteran sustained a gunshot wound involving the 
right chest and abdomen.  The surgeon in the field described 
a small wound, presumably the wound of entry, in the back at 
the 11th intercostal space, 4 centimeters to the right of the 
midline.  He indicated that there was a large wound of exit 
in the right lateral chest, fracturing the 9th rib; a large 
rent in the underlying diaphragm with no laceration of lung 
tissue; a laceration in the antero-lateral aspect of the 
right lobe of the liver; and a dime-sized rent in the 
posterior peritoneum, overlying the right kidney, which had a 
wedge-shaped segment excised from the lateral surface at its 
midportion.  The remainder of the abdominal exploration was 
negative.  Exploratory laparotomy was carried out the same 
day and there was found to be no leakage of blood, bile or 
urine.  Loose fragments of kidney, liver, and muscle were 
debrided and drains were placed into the retroperitoneal area 
and the suprahepatic and subhepatic spaces.  A number 20 
rubber catheter was placed through the distal wound into the 
chest. 

The veteran was transferred to an Air Force hospital in early 
November 1965 where a thoracentesis was done.  He was then 
transferred to Walter Reed General Hospital for follow-up 
evaluation and disposition.  The narrative summary of that 
hospitalization described the wound over the 9th rib as the 
entrance wound.  Persistent hematuria had been noticed since 
the time of his injury but no abdominal complications or 
chest complaints had been voiced.  There was no artery or 
nerve involvement.  The veteran had an uneventful post-
operative course. 

Admission chest x-ray revealed a fracture of the lateral 
margin of the right 9th rib with a soft tissue defect at this 
point, indicating the entrance wound of the metallic 
fragments.  X-ray examination of the abdomen also showed 
multiple metallic fragments midline and within the right side 
of the pelvis. A liver scan was negative.  An intravenous 
pyelogram (IVP) was normal.  On November 29, the veteran was 
sent on convalescent leave for one month.  He returned from 
convalescent leave in January 1966, and an examination at 
that time was found to be unchanged.  He had no disqualifying 
defect and was discharged to duty for administrative 
separation from service.  

On separation examination in January 1966, there was a 
midline surgical scar, approximately 20 centimeters in 
length, from the xiphoid to the mid-hypogastrium with a right 
lateral extension below the right costal margin, 
approximately 12 centimeters in length.  The wounds were well 
healed.  The veteran also had scars from the right lower 
chest tube and abdomen drains.  It was summarized that he had 
had a gunshot wound of the right chest and abdomen with 
laparotomy scar after repair of right liver and kidney 
lacerations. 

Upon VA examination in May 1972, the veteran complained of 
pain in his chest, abdomen, and kidney.  He also stated that 
he had been doing very well and was practically asymptomatic.  
He had a two-inch by one and a half inch adherent scar at the 
9th interspace anterior axillary line of the right chest due 
to a gunshot wound and thoracotomy tube.  There was an eight-
inch midline operative scar extending from the ensiform to 
below the umbilicus and a transverse scar of the right upper 
quadrant measuring about five inches running from the middle 
of the vertical scar "lateralward."  There was some 
tenderness to pressure in the right upper quadrant but no 
masses were felt.  There was no enlargement of the liver.  
The veteran had no urinary symptoms.  No retained foreign 
material was observed on x-ray of the abdomen.  The examiner 
noted that the veteran had received excellent surgical 
management resulting in no demonstrable physical impairment 
for manual labor at that time.

In June 1972, the RO granted entitlement to service 
connection for residuals of a gunshot wound to the right 
chest, perforating abdomen with laceration of the liver and 
kidney, and thoracotomy and laparotomy scars, each evaluated 
as noncompensable, effective from May 1971.

The veteran was next examined by VA in September 1975.  He 
complained of slow digestion and abdominal cramps.  There 
were two old scars on the abdomen.  One was from the 
epigastrium region to the right upper abdominal quadrant and 
was approximately 11 centimeters long.  The other scar was 
approximately 20 centimeters long from the epigastrium 
continuing down in a vertical manner.  There was also an old 
four-centimeter long scar on the right lower chest and a 
three-centimeter long scar on the right lower back.

The veteran had several VA hospitalizations for psychiatric 
problems in the early 1980s.  The presence of abdominal scars 
was noted, described as healed in June 1980.  Examination of 
the liver and kidney was essentially within normal limits in 
June 1980, despite the veteran's complaints of abdominal 
pains.  During hospitalization from July to August 1980, the 
veteran had multiple somatic complaints, including of the 
chest and abdomen.  He stated that he could not work because 
of his injuries.  Gastrointestinal examination was normal.  
It was felt that the veteran's abdominal pain was not organic 
in nature.  An examiner stated in October 1980 that the 
veteran was able to resume any kind of work, including heavy, 
manual labor.  On discharge from the hospital in May 1982, it 
was noted that his occupational impairment was moderately 
severe as a result of post traumatic stress disorder (PTSD).

The veteran sought reevaluation of the disability rating 
assigned for his service-connected disabilities in 1986.  He 
had been working as a laborer at various places since 1981.  
See Application for Increased Compensation Based on 
Unemployability, dated May 20, 1986.  He stated that he had 
chest and muscle pains and could not work.  

Numerous additional VA treatment records were obtained.  In 
February 1986, the veteran complained of abdominal pain for 
three days.  The abdomen was tender over the midline scar.  
There were multiple, well-healed, traumatic and surgical 
scars.  The assessment was gunshot wound to the abdomen with 
residual discomfort.  In March 1986, the veteran was 
diagnosed as having an enlarged liver and a small hernia.  
The length of time before he could return to work was 
determined by his pain threshold.  

During hospitalization from March to April 1986, the veteran 
stated that he ruptured himself lifting at work and lost his 
job.  He also stated that he lost his job because of calling 
in sick.  He felt that he could not work due to pain.  He 
complained of generalized pain, but no physical findings were 
noted.  Computer tomography (CT) in March 1986 showed a 
slightly enlarged liver.

In April 1986, the veteran complained of stomach cramps, and 
there was generalized tenderness to palpation.  There were 
multiple well-healed scars of the abdomen.  The assessment 
was chronic abdominal pain.  On examination in May 1986, the 
veteran stated that he had pain in his stomach area ever 
since his gunshot wound.  There was an abdominal scar from 
the xiphoid to the umbilicus and from the umbilicus toward 
[illegible].  There was tenderness in the right upper 
quadrant (RUQ) and left costovertebral area (CVA).  The 
diagnosis was status post gunshot wound to the abdomen with 
scars from laparotomy and rule out peptic disease.  Drug-
induced gastritis was thereafter diagnosed following upper 
gastrointestinal (UGI) series.  A hiatal hernia and 
duodenitis were shown.  X-ray examination of the veteran's 
kidneys, ureters, and bladder (KUB) performed in May 1986 was 
reported as essentially normal. Additional psychiatric 
treatment notes dated in 1986 indicated that the veteran was 
manipulative and seeking financial reparations. 

In August 1987, the veteran complained of a dull, 
generalized, abdominal pain.  Post-operative scars were noted 
in the abdomen.  There was tenderness most concentrated at 
the right lower quadrant (RLQ) with some rebound tenderness.  
There was mild tenderness at the three other abdominal 
quadrants.  The diagnoses were rule out acute 
appendicitis/gastritis, questionable bowel spasms, and 
questionable post-operative adhesion pains.  The veteran 
continued to seek treatment for multiple somatic complaints, 
including stomach and chest pain. 

Upon VA examination in December 1988, the veteran complained 
of pain all over his body all the time which kept him from 
doing any kind of work.  There was a two-inch long scar in 
the right mid-axillary line at the level of the 11th and 12th 
ribs.  It was well healed without any herniation.  The 
veteran stated that it was tender upon palpation.  A linear 
scar extended from the xiphoid process to the umbilicus.  
There was diastasis of the scar but no herniation or 
infection.  There was a right transverse sub-costal scar 
approximately five inches long which extended from under the 
rib cage medially until it joined the midline scar.  There 
was no herniation or infection of this scar.  There were also 
approximately three small scars most probably the result of 
drainage wounds from surgery.  These scars showed no signs of 
infection or herniation.  The examiner made an attempt to 
evaluate the muscle function in the areas surrounding the 
scars.  It was noted that this seemed to be intact, although 
the veteran complained about soreness in all of his muscles.  
Motion and strength of all of the muscles was intact.  There 
was no enlargement of the liver.  The impression was scars of 
gunshot wounds and surgery.

A VA examiner in September 1989 noted that the veteran 
appeared quite manipulative.  He was reportedly employed.  A 
different examiner on the same day noted multiple surgical 
scars without tenderness to palpation.  In October 1989, 
following complaints of chest pain, the veteran was diagnosed 
as having acute thoracic myalgia.  

During VA hospitalization in April 1990, surgical scars due 
to gunshot wounds were noted on the veteran's abdomen.  It 
was noted that the veteran's physical activity was limited 
because of back, left shoulder, and left elbow injuries.  His 
scars were described as nontender and well healed during 
subsequent VA hospitalization in April 1990.  It was further 
indicated that the veteran was well known for malingering.  

The veteran was reexamined by VA in June 1990.  He complained 
of chest pain and  frequent indigestion in the chest and 
abdomen in the area of the surgical scars.  He reported 
working at odd jobs since his separation from service and 
denied working since 1987.  The examiner stated that the 
veteran's bodily physique exhibited good muscular development 
and tone and he walked and moved about quickly with no 
evidence of distress or weakness.  The abdomen was soft and 
nontender.  The liver and spleen could not be palpated.  A 
10-inch vertical laparotomy scar was noted on the abdomen.  
It was described as well healed with no hernia.  Pertinent 
diagnoses included gunshot wound of the right chest and 
abdomen with liver and kidney damage.

Additional VA treatment records showed that in July 1991 the 
veteran sought an evaluation for employment purposes.  The 
examiner's assessment was no activity restriction.  In 
January 1992, the abdominal scars were described as healed.  
It was also indicated that the veteran continued to be 
manipulative complaining frequently of pain.  Later in 
January 1992, the veteran sought treatment for chest pain.  
The abdomen was nontender.  The assessment was likely 
musculoskeletal or somatization.

On VA examination in May 1992, the veteran stated that he was 
never gainfully employed after service due to his emotional 
and substance abuse problems.  He complained that the area 
over his abdomen was often so sore that he could not close 
his belt because pressure over the scarred areas caused 
discomfort.  The examiner noted that despite the veteran's 
complaints of abdominal pain, all physical movements were 
done briskly with good coordination and no apparent 
discomfort.  There was no tenderness on palpation of the 
abdomen.  A vertical scar extended from the xiphoid process 
inferiorly to the umbilicus where the incision extended 
laterally four inches under the subcostal margin.  A scar of 
a peritoneal tube drainage site was visible in the right 
lower quadrant and a scar which would have been the site of 
the thoracotomy drainage tube on the right side was visible 
on the lower lateral aspect of the right chest.  Diagnoses 
included status post gunshot wound of the right chest with 
probable peritoneal penetration requiring exploratory 
laparotomy and thoracotomy; tender abdominal exploratory 
laparotomy scar; thoracotomy scar, right chest wall; and 
peritoneal drain tube scar, right lower quadrant.  

A VA treatment note dated in May 1992 revealed findings of 
multiple scars due to surgery and gunshot wounds, nontender.  
Multiple scars were again noted later that month along with 
slight tenderness in the right lower quadrant.  The veteran 
complained of soreness of the muscles of his abdomen.  The 
assessment was gastritis.

Available records from the Social Security Administration 
(SSA) indicated that the veteran received benefits for 
nonservice-connected arthritis.

The veteran underwent VA general medical examination in March 
1995.  There were multiple surgical scars on the chest and 
abdomen.  Otherwise, examination of the abdomen was 
unremarkable.  He had an erect posture and walked briskly and 
was able to sit, stand, and get on and off the examining 
table easily without assistance or display of stiffness or 
distress.  He stated that he was unable to work due to leg, 
hip, back and neck pain.  He had multiple trials of short-
term employment involving moderate manual labor but was 
unable to fulfill the requirements.  He had not worked 
steadily for many years.  The examiner diagnosed multiple 
gunshot wounds necessitating thoracotomy and exploratory 
laparotomy for lung, kidney, and liver lacerations.

On most recent VA examination in September 1998, the examiner 
indicated that the claims file and service medical records 
were reviewed thoroughly.  The veteran was unemployed.  It 
was noted that UGI series was conducted in January 1998 
because he complained of nausea and atypical chest pain.  It 
showed a sliding type hiatal hernia and gastroesophageal 
reflux disease (GERD).  There were numerous surgical scars, 
one from below the xiphoid to eight inches below the 
umbilicus and scars of the retention sutures along both sides 
of the midline scar.  There was a perpendicular scar from the 
midline scar to the RUQ which was 13 centimeters and 
sensitive to touch.  All of the scars were depressed with no 
signs of ulceration.  There was no organomegaly or 
tenderness.  The veteran complained of sensitivity on 
palpation over the scars.  There was no mass.  There were 
also numerous scars from the drainage tube in his chest.  The 
scar of the bullet entry on the 9th rib at the anterior 
axillary line was four centimeters long, depressed, and not 
tender or ulcerated.  It did not affect the veteran's 
respirations.  There were decreased breath sounds with no 
rales or wheezes.  The veteran complained of an occasional 
cough which was slightly yellow.  He also complained of pain 
in the left chest.  Diagnostic testing revealed a left 
ejection fraction of 43.6% and mild infero-apical 
hypokinesia.  Chest x-ray showed chronic blunting of the 
right costophrenic angle and chronic obstructive pulmonary 
disease (COPD).  Liver and kidney function tests were normal.  
Pertinent diagnoses included residuals of scars of the chest 
and abdomen from gunshot wounds; COPD, not related to gunshot 
wounds; decreased ejection fraction, not related to gunshot 
wounds; GERD, not related to gunshot wounds; and normal liver 
and kidney functions.

In January 2001, the Board deemed that additional medical 
expertise was needed to render an equitable disposition in 
this case and requested a medical opinion from the Veterans 
Health Administration concerning which muscle group or groups 
were involved or most likely involved in the veteran's 
initial injury and a discussion of the severity of any 
current muscle impairment.

In February 2001, the VHA doctor provided an expert medical 
opinion in response to a specific Board request.  The doctor 
stated:

I have completed my review of the chart 
referenced above.  The Board of Veteran's Appeals 
made specific inquiry about the initial injury 
and the tract of the missile, which muscle groups 
were likely to have been involved secondary to 
the course of the missile and whether or not this 
could result in ongoing, severe muscle 
impairment.

The three volumes of the chart that were referred 
for evaluation did not contain the original 
documentation from Vietnam.  This [veteran] 
apparently sustained an injury in Vietnam in late 
October 1965 and underwent surgery in a field 
hospital.  He was subsequently evacuated to Clark 
Air Force Base in the Philippines, where he 
underwent a thoracentesis.  He was then 
transferred to Walter Reed Hospital for ongoing 
care before entering the VA Healthcare System.

At the time of his original gunshot wound, the 
[veteran] had an injury to the mid-portion of the 
right upper extremity through the biceps and an 
injury to the torso described as an entry wound 
in the 11th intercostal space posteriorly with an 
exit wound at the 9th  intercostal space 
anteriorly in the anterior axillary line.  The 
arm injury was described by the surgeon at the 
time as being a shallow injury superficial to the 
fascia.  The [veteran] underwent emergency 
surgery and was found to have a rent in the right 
diaphragm, two lacerations of his liver, a small 
rent in the posterior peritoneum and an avulsion 
injury to the right kidney.  No GI or vascular 
injuries were described.  I would note at this 
point that subsequent studies at Walter Reed 
including a liver scan, IVP, liver function test 
and blood chemistries were all normal.

There appear to be two overriding questions.  The 
first is whether or not the missile injury to the 
right upper arm continued into the [veteran's] 
torso resulting in the multitude of tissue damage 
described above.  The second point appears to be 
which site, be it the posterior thoracic injury 
at the 11th ICS or the anterior thoracic injury at 
the 9th ICS was the entry wound and which was the 
exit wound.  To begin with, it cannot be 
determined whether this [veteran] suffered a 
gunshot wound or a fragmentation injury.  I would 
note that there are records which confirm that 
the [veteran] had x-ray evidence of some kind of 
missile fragments in his right lower quadrant 
extending down into his pelvis.  There is no way 
that anyone will ever be able to make a rational 
decision as to whether or not either of the chest 
injuries represents the entry versus exit wound.  
From a practical standpoint, they may both 
represent entry wounds and there may, in fact, be 
no exit wounds.  At present, most of the 
fragments described are still in the [veteran's] 
peritoneal cavity.  Most military guns usually 
make a small entrance wound and a much larger 
exit wound.  However, this is not necessarily 
true for fragmentation devices.  Therefore, 
trying to determine whether the anterior or 
posterior thoracic injury was an entry or an exit 
wound is irrelevant.  One or both of the missiles 
resulted in the more substantial damage to the 
right diaphragm, liver and kidney.  The course of 
a missile can never be accurately tracked in a 
living patient because they often ricochet off 
bony structures.  Although it is possible, 
depending on angles of attack, that a missile 
could enter and exit the subcutaneous portion of 
the right upper extremity, continue on 
posteriorly in the back to the 11th  ICS tracking 
laterally to exit the 9th ICS, before penetrating 
the diaphragm causing the injuries described 
above, but this is not very likely.  This is 
substantiated by the fact that the [veteran] had 
a fracture of the 9th rib in this location.  
Therefore, it is more likely that the [veteran] 
had at least two separate points of entry 
penetration to cause the injury pattern 
described.

Thus, the question of muscle group involvement 
and the severity of any such injury should be 
focused on the connection between the posterior 
and anterior thoracic injuries since whatever 
fragment involved them penetrated the diaphragm 
to cause the interabdominal injuries without 
injury to the anterior, lateral or posterior 
abdominal and back muscle.  The only muscle 
groups in harm's way in such a scenario would be 
the intercostal muscles as they are the only 
muscles located between the 11th ICS posteriorly 
and the 9th rib anteriorally.  The [veteran] 
sustained no pulmonary parenchymal injuries 
although he did require a thoracentesis at the 
Clark Air Force Base Hospital, presumably for 
fluid accumulation.

Therefore, in my opinion, even if the [veteran] 
suffered injury to the intercostal muscles, this 
would be transient and would heal in 4-6 weeks 
with no residual morbidity or disability.  These 
muscles are injured and removed routinely during 
the performance of thoracotomies for benign and 
malignant disease with no long term sequelae.

Summary:  It is virtually impossible to determine 
whether or not this [veteran] had one or multiple 
entry wounds from either a military assault gun 
or a fragmentation device at the time of his 
injury in Vietnam in 1965.  The record shows that 
although he sustained damage to his liver and his 
kidney, both were managed with debridement alone 
and he subsequently had normal liver and kidney 
function.  The only muscle group that could 
possibly have been involved in the injury pattern 
described would be the intercostal muscles of the 
chest.  Even if these muscles were injured, they 
heal in a matter of weeks without long term 
consequences.  Therefore, I cannot ascribe any 
long-term muscle or muscle group dysfunction to 
the injury and or treatment to this [veteran] in 
late 1965 and 1966. 


II.  Legal analysis

A.  Duty to assist

During the pendency of these claims, there has been a 
substantial change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which redefined VA's duty to assist, enhanced 
its duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim, and eliminated 
the well-grounded-claim requirement.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2000), 38 
U.S.C.A. § 5107 note (Effective and Applicability Provisions) 
(West Supp. 2001); see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  In this case, even though the RO did not have 
the benefit of the explicit provisions of the VCAA, VA's 
duties have been fulfilled.  

First, VA has a duty to provide appropriate claims forms and 
to notify the veteran and his representative of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 
Fed. Reg. 45620, 45630 (Aug. 29, 2001) (to be codified at 38 
C.F.R. § 3.159(b)).  The claims here at issue are for higher 
ratings, and there is no claims form required.  The veteran 
was notified that the evidence did not meet the criteria for 
the assignment of higher ratings for his service-connected 
disabilities.  That is the key issue in this case, and the 
discussions in the March 1987 and May 1992 statements of the 
case, the July 1992, March 1993, and October 1998 
supplemental statements of the case, and the prior Board 
remand informed the veteran of the evidence needed to 
substantiate his claims.  VA has no outstanding duty to 
inform him that any additional information or evidence is 
needed. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45620, 45630, et 
seq.) (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  The RO obtained the veteran's service medical 
records, SSA records, and VA treatment records dated through 
1995.  Although additional VA records may be available, 
admission reports show that the veteran's recent treatment 
has been for psychiatric and substance abuse problems, and 
not for his service-connected disabilities.  The veteran has 
not reported receiving any private treatment.  He did not 
respond to the RO's April 22, 1998, letter requesting that he 
state where he had received treatment for his residuals of a 
gunshot wound of the right chest and abdomen since 1995.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Most, if not 
all, of the veteran's relevant treatment records dated since 
his separation from service have been obtained. 

Additionally, the veteran was afforded appropriate VA 
examinations in December 1998, June 1990, May 1992, March 
1995, and September 1998.  38 U.S.C.A. § 5103A(d) (West Supp. 
2001); 66 Fed. Reg. 45620, 45631 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(4)).  The Board also 
obtained a VHA opinion in 2001.  There is more than 
sufficient evidence of record to decide these claims 
properly.

The requirements of the VCAA have been substantially met by 
the RO, and there would be no possible benefit to remanding 
this case to the RO for its consideration of the requirements 
of the VCAA in the first instance.  Every possible avenue of 
assistance has been explored, and the veteran has had ample 
notice of what might be required or helpful to his case.  In 
the circumstances of this case, another remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran. 


B.  Thoracotomy and laparotomy scars, prior to September 9, 
1991

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1, 4.2 (2000).  For a claim for an increased 
rating, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
 
It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2000), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2000).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2000).  

A 10 percent rating is warranted under diagnostic code 7803 
for scars, superficial, poorly nourished, with repeated 
ulceration.  Under diagnostic code 7804, a 10 percent rating 
is warranted for scars, superficial, tender and painful on 
objective demonstration.  Scars may also be rated on 
limitation of function of an affected part.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (2000).  In every instance 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (2000). 

The veteran's scars are appropriately rated as noncompensable 
prior to September 9, 1991.  As detailed above, the medical 
findings did not demonstrate that the scars were tender on 
objective demonstration or ulcerated.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804 (2000).  The scars were 
consistently described as well healed and without infection.  
Although the veteran complained of tenderness upon palpation 
of the scars on VA examination in December 1988, his 
complaints were not supported by the objective medical 
evidence.  Examination of the scars at that time showed that 
they were well healed and without infection.  Indeed, 
subsequent VA treatment records dated in September 1989 and 
April 1990 specifically showed that the scars were nontender.  
The veteran's credibility is questionable, as his alleged 
symptoms are not supported by objective findings on 
examination, and he has been repeatedly described by medical 
professionals as a known malingerer and as manipulative.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that interest in the outcome of a proceeding may affect the 
credibility of testimony). 

The evidence dated prior to September 9, 1991, was also 
negative for objective findings showing any functional 
impairment associated with the thoracotomy and laparotomy 
scars.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2000).  For 
example, there were no findings of herniation of the scars 
and muscle function around the scars seemed to be intact in 
December 1988, despite the veteran's complaints of soreness 
all over his body which kept him from working.  On VA 
examination in June 1990, he had good muscular development 
and tone and walked and moved about quickly with no evidence 
of distress or weakness.  On evaluation for employment 
purposes in July 1991, the examiner's assessment was no 
activity restriction.  Further, although the veteran often 
complained of generalized abdominal tenderness, this was 
noted in conjunction with gastrointestinal problems, as 
opposed to the scars.

The evidence simply does not show that the criteria for a 
compensable disability rating were met.  There is absolutely 
no evidence of impairment in earning capacity because of the 
scars.  The Board has considered the requirement of 38 C.F.R. 
§ 4.3 to resolve any reasonable doubt regarding the level of 
the veteran's disability in his favor.  However, the 
objective medical evidence does not create a reasonable doubt 
regarding the level of his disability from the thoracotomy 
and laparotomy scars.  The veteran's subjective complaints 
alone are not enough to warrant a compensable disability 
rating.  Accordingly, the preponderance of the evidence is 
against assignment of a compensable disability rating for the 
veteran's thoracotomy and laparotomy scars prior to September 
9, 1991.  38 U.S.C.A. § 5107(b) (West Supp. 2001); 38 C.F.R. 
§§ 3.102, 4.3 (2000).


C.  Thoracotomy and laparotomy scars, from September 9, 1991, 
forward

From September 9, 1991 forward, the preponderance of the 
evidence is against a finding that the veteran's thoracotomy 
and laparotomy scars meet the criteria for a disability 
rating in excess of 10 percent.  Diagnostic codes 7803 and 
7804 do not provide a basis for a rating in excess of 10 
percent and are therefore not for consideration.  

The recent evidence of record is negative for objective 
findings showing any functional impairment associated with 
the thoracotomy and laparotomy scars.  38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2000).  For example, on VA examination 
in May 1992 the examiner noted that, despite the veteran's 
complaints of abdominal pain, all physical movements were 
done briskly with good coordination and no apparent 
discomfort.  On VA examination in March 1995, the veteran 
walked briskly and was able to sit, stand, and get on and off 
the examining table easily without assistance or display of 
stiffness or distress.  Of note, he stated that he was unable 
to work due to leg, hip, back and neck pain, as opposed to 
scars.  On the most recent VA examination in September 1998, 
the examiner indicated that the scar of the bullet entry on 
the veteran's 9th rib did not affect his respirations.  The 
examiner further concluded that his COPD, decreased ejection 
fraction, and GERD were not related to gunshot wounds.  The 
veteran is not competent to identify his problems as 
residuals of the thoracotomy and laparotomy scars.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  There is no 
medical evidence showing that he has any limitation of 
function as a result of the scars.  Although he is in receipt 
of SSA benefits, this is for nonservice-connected arthritis.  
A scar is not a compensable condition unless the veteran 
experiences some complications with the scar.  See Chelte v. 
Brown, 10 Vet. App. 268, 272 (1997).  

Despite the veteran's contentions, the objective medical 
evidence does not show any findings that would warrant a 
disability rating in excess of 10 percent.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (2000).  Accordingly, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent for thoracotomy and 
laparotomy scars from September 9, 1991, forward.  The 
benefit of the doubt rule is not for application.  
38 U.S.C.A. § 5107(b) (West Supp. 2001); 38 C.F.R. §§ 3.102, 
4.3 (2000).


D.  Residuals of a gunshot wound of the right chest and 
abdomen with laceration of the liver and kidney

The veteran's gunshot wound of the right chest and abdomen 
with laceration of the liver and kidney is currently 
evaluated as noncompensable under diagnostic code 7805, based 
on limitation of function of an affected part.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (2000).  The medical evidence 
shows that the lacerations of the liver and kidney are 
completely healed.  In September 1998, liver and kidney 
function tests were normal.  There is no basis for assigning 
a compensable evaluation for impairment of the liver or 
kidney.  See 38 C.F.R. Part 4, Diagnostic Codes 7311, 7512 
(2000).  As discussed above, the veteran's GERD, COPD, and 
decreased ejection fraction are not related to his gunshot 
wounds.

The February 2001 VHA doctor stated that the muscle group 
involved in the veteran's injury would be the intercostal 
muscles of the chest.  Accordingly, the gunshot wound of the 
right chest and abdomen is appropriately rated under the 
criteria for evaluating a muscle injury to Muscle Group XXI 
(Muscles of respiration:  thoracic muscle group).  38 C.F.R. 
§ 4.73, Diagnostic Code 5321 (2000). 

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities (Schedule), 
38 C.F.R. § Part 4 (1996), including the rating criteria for 
evaluating muscle injuries.  This amendment was effective 
July 3, 1997.  See 62 Fed. Reg. 30235 through 30240 (June 3, 
1997).  When a law or regulation changes after a claim has 
been filed but before the administrative appeal process has 
been concluded, VA must apply the regulatory version that is 
more favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  However, where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  VAOPGCPREC 3-2000; see also 
38 U.S.C.A. § 5110(g) (West 1991).

The new regulations were not considered by the RO.  However, 
the veteran is not prejudiced by the Board's consideration of 
the new regulations because the amended regulations did not 
result in any substantive changes.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Essentially, the old and new 
regulations for evaluating muscle disorders are identical.  
See 38 C.F.R. § 4.73, Diagnostic Code 5321 (1996); 38 C.F.R. 
§ 4.73, Diagnostic Code 5321 (2000).  The provision 
describing the severity of muscle disability (i.e., slight, 
moderate, moderately severe, and severe) also remained 
essentially unchanged in the new regulations.  See 38 C.F.R. 
§ 4.56 (1996); 38 C.F.R. § 4.56 (2000).  In this case, 
neither rating criteria can be more favorable to the 
veteran's claim since the criteria are identical.

For muscle damage of Muscle Group or XXI, the Schedule 
provides a 0 percent rating for a slight residual disability, 
a 10 percent rating for a moderate residual disability, and a 
20 percent rating for a moderately severe or severe residual 
disability.  38 C.F.R. § 4.73, Diagnostic Code 5321 (2000).  
The type of disability contemplated by the terms 
"moderate," "moderately severe," etc., is set forth in 
detail in section 4.56 of the regulations:

Slight disability of muscles.

(i)  Type of injury.  Simple wound of 
muscle without debridement or infection. 

(ii)  History and complaint.  Service 
department record of superficial wound 
with brief treatment and return to duty.  
Healing with good functional results.  No 
cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of 
this section. 

(iii)  Objective findings.  Minimal scar.  
No evidence of fascial defect, atrophy, 
or impaired tonus.  No impairment of 
function or metallic fragments retained 
in muscle tissue.  

Moderate disability of muscles.

(i)  Type of injury.  Through-and-through 
or deep penetrating wound of short track 
from a single bullet, small shell or 
shrapnel fragment, without explosive 
effect of high velocity missile, 
residuals of debridement, or prolonged 
infection.

(ii)  History and complaint.  Service 
department record or other evidence of 
in-service treatment for the wound.  
Record of consistent complaint of one or 
more of the cardinal signs and symptoms 
of muscle disability as defined in 
paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles.

(iii)  Objective findings.  Entrance and 
(if present) exit scars, small or linear, 
indicating short track of missile through 
muscle tissue.  Some loss of deep fascia 
or muscle substance or impairment of 
muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the 
sound side.

Moderately severe disability of muscles.

(i)  Type of injury.  Through-and-through 
or deep penetrating wound by small high 
velocity missile or large low-velocity 
missile, with debridement, prolonged 
infection, or sloughing of soft parts, 
and intermuscular scarring.

(ii)  History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section 
and, if present, evidence of inability to 
keep up with work requirements.

(iii)  Objective findings.  Entrance and 
(if present) exit scars indicating track 
of missile through one or more muscle 
groups.  Indications on palpation of loss 
of deep fascia, muscle substance, or 
normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment.

Severe disability of muscles.

(i)  Type of injury.  Through-and-through 
or deep penetrating wound due to high-
velocity missile, or large or multiple 
low velocity missiles, or with shattering 
bone fracture or open comminuted fracture 
with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring.

(ii)  History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section, 
worse than those shown for moderately 
severe muscle injuries, and, if present, 
evidence of inability to keep up with 
work requirements.

(iii)  Objective findings.  Ragged, 
depressed and adherent scars indicating 
wide damage to muscle groups in missile 
track.  Palpation shows loss of deep 
fascia or muscle substance, or soft 
flabby muscles in wound area. Muscles 
swell and harden abnormally in 
contraction.  Tests of strength, 
endurance, or coordinated movements 
compared with the corresponding muscles 
of the uninjured side indicate severe 
impairment of function . . .  

38 C.F.R. § 4.56(d) (2000).  The cardinal signs or symptoms 
of muscle disability as defined in subsection (c) of section 
4.56 are "loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement."  38 C.F.R. § 4.56(c) (2000).  A 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  38 C.F.R. § 4.56(b) (2000).

In Myler v. Derwinski, 1 Vet. App. 571, 574 (1991) the United 
States Court of Appeals for Veterans Claims (formerly the 
U.S. Court of Veterans Appeals) interpreted the then 38 
C.F.R. §§ 4.56(b) (now § 4.56(d)(2)) and 4.72 (now § 4.56(b)) 
as providing that a through-and-through muscle wound is to be 
rated as at least of the moderate degree of injury for each 
muscle group injured.  In Beyrle v. Brown, 9 Vet. App. 377, 
385 (1996), it was held that this regulation appears to 
require muscle damage but specifies no minimum degree of 
damage in order for the injury to be of moderate degree.  
Thus, when there is a through-and-through wound, there is no 
requirement that the damage to a muscle group be moderate, or 
require any minimum degree of muscle damage, in order for a 
moderate level of injury to be awarded.  Rather, there need 
only be at least some injury, of any degree.  "[O]nce a 
through-and-through muscle wound is found to contain 'muscle 
damage' the rating [for moderate] becomes automatic."  
Beyrle, at 385. 

The evidence in this case shows a muscle injury of such 
severity comparable to that envisioned for a "moderate" 
rating.  It would appear from the field surgeon's report that 
the wound entering at the 11th intercostal space on the back 
and exiting at the 9th rib was a through-and-through wound.  
The narrative summary of the hospitalization from November 
1965 to January 1966 described the wound over the 9th rib as 
the entrance wound.  Regardless, the VHA doctor felt that it 
could not be determined whether the veteran's injury was an 
entry and exit wound or was the result of fragmentation 
wounds, with no exit wounds.  He stated that there was no way 
that anyone would ever be able to make a rational decision as 
to whether or not either of the chest injuries represented 
the entry versus the exit wound.  

The evidence is in equipoise as to whether the veteran 
suffered a through-and-through gunshot wound.  Resolving 
doubt in his favor, the Board finds that he suffered a 
through-and-through gunshot wound of the intercostal muscles 
of the chest.  He also had x-ray evidence of missile 
fragments in his right lower quadrant extending down into his 
pelvis during service.  Accordingly, a 10 percent rating is 
warranted under diagnostic code 5321, for a moderate injury.  
See 38 C.F.R. § 4.56(b) (2000); see also 38 U.S.C.A. 
§ 5107(b) (West Supp. 2001).  Likewise, because the through-
and-through gunshot wound either entered or exited through 
the veteran's back at the 11th intercostal space, a separate 
10 percent rating is warranted under diagnostic code 5319, 
for a moderate injury to Muscle Group XIX (Muscles of the 
abdominal wall:  rectus abdominus, external oblique, internal 
oblique, transversalis, quadratus lumborum).  See 38 C.F.R. 
§ 4.73, Diagnostic Code 5319 (2000); see also Esteban v. 
Brown, 6 Vet. App. 259 (1994).

However, the criteria for a 30 percent evaluation under 
either diagnostic code 5319 or 5321 have not been met or 
nearly approximated.  First, there were no complaints or 
findings of prolonged infection, sloughing of soft parts, or 
intermuscular scarring.  The veteran's postoperative course 
was uneventful.  Second, although the veteran was 
hospitalized for several weeks during service and required 
debridement, he has never exhibited the objective findings 
noted in the criteria for a moderately severe muscle injury, 
such as loss of deep fascia, muscle substance, or normal firm 
resistance.  He has demonstrated normal strength and 
endurance, with essentially negative physical examination.  
For example, on VA examination in December 1988 his muscle 
function, including motion and strength, was intact.  In June 
1990, his bodily physique exhibited good muscular development 
and tone and he was able to walk and move about quickly with 
no evidence of distress or weakness.  Similarly, all physical 
movements were done briskly with good coordination and no 
apparent discomfort in May 1992.  Upon VA examination in 
March 1995, he walked briskly and was able to sit, stand, and 
get on and off the examining table easily without assistance 
or display of stiffness or distress.  More importantly, in 
February 2001 the VHA doctor stated that any injury to the 
veteran's intercostal muscles would be transient and would 
heal four to six weeks with no residual morbidity or 
disability.  The doctor was unable to ascribe any long-term 
muscle or muscle group dysfunction to the in-service injury.  
The mere facts of a lengthy hospitalization and debridement 
do not establish entitlement to more than a moderate 
disability evaluation.  All factors must be considered. 

Concerning cardinal signs and symptoms of muscle disability, 
the veteran has complained of chest and abdominal pain; 
however, muscular evaluation has consistently been normal.  
As detailed above, he has not demonstrated any loss of power, 
weakness, lowered threshold of fatigue, impairment of 
coordination, or uncertainty of movement.  38 C.F.R. § 4.56 
(c) (2000); See also 38 C.F.R. §§ 4.47, 4.50, 4.51, and 4.52 
(1996).  His complaints of pain have predominantly been 
associated with gastrointestinal pathology, such as GERD, 
which according to the September 1998 VA examiner, is not 
related to the service-connected gunshot wounds.   

Moreover, the veteran has made inconsistent statements 
concerning the reasons for his unemployment.  During 
hospitalization from July to August 1980 and in conjunction 
with his claim in 1986, he stated that he could not work 
because of the residuals of his gunshot wound.  However, 
during VA hospitalization from March to April 1986, he stated 
that he ruptured himself lifting at work and lost his job.  
Thereafter, in May 1992 he stated that he was never gainfully 
employed after service due to his emotional and substance 
abuse problems, and in March 1995 he reported being unable to 
work due to leg, hip, back and neck pain.  Because of these 
inconsistencies, the probative value of the veteran's 
allegations is compromised.

In any event, the medical evidence does not support a finding 
that the veteran's gunshot wound residuals have interfered 
with his ability to work.  Physical examination has been 
essentially negative for any muscle impairment.  An examiner 
stated in October 1980 that the veteran was able to resume 
any kind of work, including heavy, manual labor.  At the 
veteran's request for an evaluation for employment purposes 
in July 1991, the examiner's assessment was "no activity 
restriction."  

In fact, it appears that any inability to keep up with work 
requirements is associated with the veteran's nonservice-
connected disorders, including psychiatric and substance 
abuse problems for which he is frequently hospitalized, a 
hernia, and arthritis.  In May 1982, his occupational 
impairment was described as moderately severe as a result of 
PTSD.  It was also noted that his physical activity was 
limited because of back, left shoulder, and left elbow 
injuries in December 1990.  He was awarded SSA benefits due 
to his arthritis.  No functional impairment has been linked 
to the residuals of a gunshot wound of the right chest and 
abdomen.

In conclusion, the Board finds that separate 10 percent 
ratings, and not higher, are warranted under diagnostic codes 
5319 and 5321 for the veteran's residuals of a gunshot wound 
of the right chest and abdomen with laceration of the liver 
and kidney.  See 38 U.S.C.A. § 5107(b) (West Supp. 2001).



ORDER

Entitlement to an increased (compensable) disability rating 
for service-connected thoracotomy and laparotomy scars, prior 
to September 9, 1991, is denied.

Entitlement to a disability rating in excess of 10 percent 
for service-connected thoracotomy and laparotomy scars from 
September 9, 1991, forward is denied.

Entitlement to a 10 percent disability rating under 
diagnostic code 5319, and not higher, for service-connected 
residuals of a gunshot wound of the right chest and abdomen 
with laceration of the liver and kidney, is granted, subject 
to controlling regulations regarding the payment of monetary 
benefits.

Entitlement to a 10 percent disability rating under 
diagnostic code 5321, and not higher, for service-connected 
residuals of a gunshot wound of the right chest and abdomen 
with laceration of the liver and kidney, is granted, subject 
to controlling regulations regarding the payment of monetary 
benefits.


			
	C. P. RUSSELL,	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals	


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


			
	MARK W. GREENSTREET	JEFF MARTIN
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals


		
	J. SHERMAN ROBERTS,
	Concurring in part and dissenting in part
	Member, Board of Veterans' Appeals


OPINION CONCURRING IN PART AND DISSENTING IN PART

This Member agrees with the decision of the majority on 
Issues 1 and 2, and dissents from the decisions with respect 
to Issue 3.  

The majority has accorded separate 10 percent ratings under 
Diagnostic Code 5319 and 5321.  This dissent is based upon 
the overwhelming evidence of record, confirmed by the VHA 
opinion, that the veteran has no residual muscle disability 
from this gunshot wound, and the lack of any evidence in the 
treatment records regarding the original injury as to any 
muscle damage.  The muscles that may have been affected, 
according to the VHA opinion, were the intercostal muscles, 
and there is no evidence of the cardinal signs of muscle 
disability and no limitation of function.  Whether this was a 
through-and-through wound or two entrance wounds, there is no 
muscle disability currently.  As noted by the Court in 
Beyrle¸ "[a] 'through and through' bullet wound that does 
not result in muscle damage fails to meet the criteria . . . 
for a moderate rating . . . ."  Beyrle v. Brown¸ 9 Vet. App. 
at 383.  On the basis of the original treatment records and 
the VHA doctor's analysis of the complex medical evidence in 
this case, it appears that, whether the veteran's wound was 
through and through or not, he had no muscle damage, and has 
no residual disability.  Under both the former rating 
criteria and the current ones, moderate disability of the 
muscle group is attributed to a through and through wound 
with muscle damage.  38 C.F.R. § 4.72 (1996); 38 C.F.R. 
§ 4.56(b) (2000) (emphasis supplied).  There is no damage in 
this case, and no cardinal signs of muscle disability, and no 
basis for assessing two muscle groups to have moderate 
disability.

Additionally, the VHA doctor reported there was no injury to 
the anterior, lateral or posterior abdominal and back muscle 
and that the only muscle group that could possibly have been 
involved in the injury pattern described would be the 
intercostal muscles of the veteran's chest.  The basis for 
the majority's identification of an injury to Muscle Group 
XIX is unclear to this Member, and appears to amount to a 
refutation of the expert medical conclusions in the record 
with an unsubstantiated medical conclusion.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

For these reasons, this Member does not join the majority 
decision with respect to Issue 3 only.




 

